Citation Nr: 0930618	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-33 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent mechanical low back pain with left-sided sciatica 
disability.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to April 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part granted 
service connection for left-sided sciatica evaluated as 10 
percent disabling effective April 14, 2004.  Jurisdiction 
over the Veteran's claims now resides with the Pittsburgh, 
Pennsylvania RO.

In an April 2006 decision, the Board remanded the case for 
further development, including a VA examination.  The case 
has been returned to the Board for appellate action.  


FINDINGS OF FACT

1.  Mechanical low back pain with left-sided sciatica was 
productive of moderate incomplete paralysis of the sciatic 
nerve, but no other impairment, from July 15 to September 16, 
2004.  

2.  During the remainder of the period since the effective 
date of service connection, mechanical low back pain with 
left-sided sciatica has not been productive of more than mild 
incomplete paralysis of the sciatic nerve; and limitation of 
motion, muscle spasm, or spinal deformity has not been 
demonstrated.  



CONCLUSION OF LAW

1.  An initial rating of 20 percent for mechanical low back 
pain with left-sided sciatica is warranted from July 15 to 
September 16, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

2.  An initial evaluation in excess of 10 percent for 
mechanical low back pain with left-sided sciatica is not 
warranted during any other period since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal arises from disagreement with an initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted, the 
claim is substantiated, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of error in this 
case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the service treatment records.  The reported 
post-service treatment records have been obtained.  The 
Veteran was provided a VA examination in December 2003.  VA 
repeatedly attempted to provide the Veteran with a new 
examination; however, he failed to appear.

In an August 2006 statement, the Veteran informed VA of his 
temporary address in Florida as well as his permanent address 
in Germany which he stated would be effective December 28, 
2006.  

In November 2008, VA sent a letter to his German address 
instructing him to contact the American Consulate or Embassy 
to schedule his examination.  This letter instructed the 
Veteran that if he did not attend the examination after he 
was notified of the time and place, VA may disallow his 
claim.  

In December 2008, VA sent a letter to the same German address 
the Veteran provided informing him of his scheduled 
examination to take place on February 24, 2008.  The letter 
included the doctor's name, the address of the examination, 
and directions to the facility.  The Veteran failed to report 
to this examination and did not provide any reason.  

A March 2009 Address Information Request indicated that the 
Veteran was receiving mail at the Florida address he 
provided.  In a May 2009 letter sent to the Florida address, 
VA informed the Veteran that the local VA Medical Center 
(VAMC) would be scheduling an examination for him.  VA 
informed the Veteran that failure to report to the 
examination without good cause would result in a rating based 
on the current evidence of record and that VA may have to 
deny the claim without an examination.  

In a second undated letter sent to the Veteran's address in 
Florida, VA informed him that two appointments were scheduled 
including a pre-call appointment on June 2, 2009, and an 
orthopedic examination on June 3, 2009.  The Veteran failed 
to report to both appointments and did not provide any 
reason.  

There is no allegation that the Veteran failed to receive the 
notice.  He did not appear for the scheduled examination, and 
he has not provided the VA with a new mailing address or 
explanation as to why he failed to report.

When a claimant fails to report for a necessary examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(a), (b).

The examination was necessary because, while the Veteran has 
submitted several statements contending that his condition is 
much worse than the rating reflects, the record does not 
contain medical evidence warranting an evaluation in excess 
of 10 percent for the Veteran's service connected left side 
sciatica.  

Although the appeals management center for some reason did 
not tell the Veteran about the provisions of 38 C.F.R. § 
3.655, notification letters sent to the Veteran concerning 
the scheduled examinations did provide such notice.  Hence, 
he was aware of the consequences of a failure to report 
without good cause.

VA has satisfied its obligation to assist the Veteran in 
scheduling a VA examination.  By regulation, VA has no 
further duty to assist him with this claim.  38 C.F.R. § 
3.655.

Legal Criteria - Initial Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder.  In cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In the December 2003 VA examination, the Veteran complained 
of pain in going from a sitting to a standing position, on 
prolonged sitting and sciatic pain on the left.  On 
examination of the neurologic system coordination, motor 
strength, and sensory evaluations were normal.  The Veteran 
could walk on his heels and toes and tandem walk.  An X-ray 
study of the lumbosacral spine was normal.  

The range of forward flexion was to 90 degrees, extension was 
to 30 degrees, right and left lateral motion was to 35 
degrees and right and left rotation was to 35 degrees.  
Contrary to VA regulations the examiner listed the normal 
range of forward flexion as being to 95, rather than 90 
degrees.  It was reported that these ranges of motion did not 
decrease on repetition.  The level of pain was listed as 4 
out of 10.

The Veteran underwent surgery at the Orthopedic University 
Clinic Regensburg in September 2004 to repair a slipped disc 
and remove soft tissue causing radicular sciatic pain 
syndrome of the left L5.  The Veteran reported a more than 
two month history of stabbing pain.  The surgical report 
indicated that he was hospitalized from September 9 to 
September 21.  The diagnosis was slipped disc at L4-5 on the 
left after caudal soft tissue removal with radicular sciatic 
pain syndrome at L5 on the left.  The Veteran was free of 
pain after the operation.  On discharge from hospitalization 
there was "at most" discreet quadriceps weakness on the 
left with strength of 4/5.  An area of hypo anesthesia had 
disappeared.  It was recommended that the Veteran wear a 
discoflex bandage for three months and that he complete 
physical therapy.  

Diseases and injuries of the spine are rated under criteria 
contained in the General Rating Formula for Diseases and 
Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  

Unfavorable ankylosis of the entire 
spine.....100 percent.

Unfavorable ankylosis of the entire 
thoracolumbar spine.............................................50 
percent.

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
40 percent

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical   
spine....................................
..............30 percent.

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis.................................
..20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
.......10 percent.

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine 

There is no evidence of limitation of thoracolumbar motion 
since service.  The December 2003 VA examination, prior to 
service separation, shows normal ranges of motion.  Although 
the examiner reported that there was limitation of motion, 
she considered 95 degrees to be the normal range of forward 
flexion, whereas, by regulation, VA considers the normal 
range of motion to be 90 degrees.  Note (6) to the General 
Rating Formula.  

The examiner also reported pain, but did not report that pain 
caused additional limitation of motion or that it was present 
on motion.  She found no diminution of motion on repeated 
motion, and indicated that there was no additional limitation 
due to weakness or fatigue, weakness, incoordination.  
Limitation of motion during flare-ups was also not been 
reported.  Hence limitation of motion due to functional 
factors was not demonstrated.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008).

X-rays of the Veteran's lumbar spine in December 2003 were 
also shown to be normal and negative for any signs of a back 
injury.  The Regensburg Hospital records and the report of 
outpatient treatment in June 2007, contain no indications of 
abnormal spinal contour or limitation of motion.  Muscle 
spasm or guarding has not been reported.  There is no other 
evidence of record which indicates a range of motion outside 
of the normal ranges.  The Veteran has not described 
limitation of motion.  

Tenderness or pain has been reported, but as discussed below, 
the ratings under DC 8520 contemplate pain.  38 C.F.R. 
§ 4.123, 4.124.  It would be impermissible pyramiding to 
award separate ratings for the same symptom.  38 C.F.R. 
§ 4.14.

The evidence is, therefore, against granting a rating for 
limitation of motion under the General Formula.  

The RO has evaluated the Veteran's disability under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  
That code provides the following criteria for evaluating 
sciatic nerve disabilities:

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  DC 8520.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See the nerve 
involved for diagnostic code number and rating.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2008).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2008).

At the December 2003 VA examination all neurologic findings 
were normal, except for the Veteran's report of pain which 
ranged from 7 to 4 on a scale of 10.  The Regensburg Hospital 
records reported that the pain was abated after surgery with 
the only abnormal finding being a mild apparently 
questionable loss of strength in the quadriceps.  Similarly, 
service department and private treatment records dated 
earlier in 2003 show only complaints of pain.  The Veteran 
has not exhibited the organic changes described in 38 C.F.R. 
§ 4.123.  

His disability could not be evaluated as more than moderate 
incomplete paralysis, but given that there have been, at 
most, mild neurologic impairment on examination and that the 
pain was mostly in the mild to moderate range and has not 
been reported since September 2004, the disability is most 
appropriately evaluated as mild incomplete paralysis.  

The Regensburg Hospital records show that there was an 
exacerbation of the pain during a two month period ending in 
September 2004.  This history suggests that the exacerbation 
took place in mid-July 2004.  Accordingly, the disability 
approximated moderate incomplete paralysis during this 
period.  As such, a 20 percent rating is warranted from July 
15, 2004 (two months prior to the September hospitalization) 
to September 16, 2004, when the pain reportedly disappeared 
after surgery.  A higher rating is not warranted during this 
period because the organic changes described in 38 C.F.R. 
§ 4.123 were not reported.

Although a June 2007 treatment record from Dr. Thomas 
Brambach reports a three week exacerbation of pain with 
iscialgia (pain in the Ischia) the pain was estimated to be 
only a 4 on a scale of 10. No other neurologic or orthopedic 
abnormalities were reported.  Given the mild to moderate 
level of pain during the exacerbation and the absence of 
other findings, the disability did not rise to the level of 
moderate incomplete paralysis during this period.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's symptoms consist of low back pain as the result 
of left-sided sciatica.  These symptoms are contemplated in 
the rating criteria for paralysis of the sciatic nerve.  The 
rating criteria are therefore adequate to evaluate the 
Veteran's disability.  Referral for consideration of 
extraschedular rating is, therefore, not warranted.

In reaching its decision in this case, the Board has resolved 
reasonable doubt in the Veteran's favor where applicable.  
Except for the higher initial evaluation granted above, the 
evidence is against a finding that the disability has 
approximated the criteria for a higher evaluation at any 
time.  38 U.S.C.A. § 5105(b); 38 C.F.R. §§ 4.7,4.21.


ORDER

An initial evaluation of 20 percent for mechanical low back 
pain with left-sided sciatica is granted from July 15 to 
September 16, 2004.

Entitlement to an initial evaluation in excess of 10 percent 
for mechanical low back pain with left-sided sciatica 
disability during any other period since the effective date 
of service connection is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


